COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Case number:              01-13-00866-CV

Style:                    In re Texas Windstorm Insurance Association

                          Original Proceeding on Petition for Writ of Mandamus
                          from League City v. Texas Windstorm Insurance
                          Association, No. 12-CV-0053; in the 10th Judicial District
                          Court of Galveston County, Texas.

       On October 11, 2013, relator Texas Windstorm Insurance Association filed a
petition for writ of mandamus and a motion for emergency stay.

       The motion for temporary stay is GRANTED. The two orders of the trial
court compelling relator to produce discovery responses by October 9 and 11, 2013
are stayed pending further order of this court. Any party may move the court at
any time to reconsider the grant of temporary relief. Tex. R. App. P. 52.10(c).

      The court requests that real party in interest respond to both the petition for
writ of mandamus and the motion for emergency relief. The responses are due
October 18, 2013.

         It is so ORDERED.


Judge’s signature: _/s/_Michael Massengale_
                   Acting individually


Date: October 11, 2013